IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF RALPH F. TITO,          : No. 510 WAL 2016
DECEASED                                 :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: CAROL J. GALINAC            : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.